     Case 4:18-cr-02068-RM-EJM Document 47 Filed 11/29/19 Page 1 of 1



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RYAN J. ELLERSICK
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: Ryan.ellersick3@usdoj.gov
 6   Attorneys for Plaintiff
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,
                                                         CR 18-02068-TUC-RM (EJM)
11                           Plaintiff,
                                                          NOTICE OF APPEARANCE
12           vs.                                         OF GOVERNMENT COUNSEL
13   Jose Rosalio Fuentes,
14                           Defendant.
15
           The United States of America, by and through its undersigned attorneys, gives
16
     notice that RYAN J. ELLERSICK files his appearance as counsel for the United States of
17
     America in the above-captioned matter, as co-counsel to lead counsel Gordon E.
18
     Davenport, III.
19
           Respectfully submitted this 29th day of November, 2019.
20
21                                           MICHAEL BAILEY
                                             United States Attorney
22                                           District of Arizona
23                                           s/Ryan J. Ellersick
24                                           RYAN J. ELLERSICK
                                             Assistant U.S. Attorney
25
26   Copy of the foregoing served electronically or by
     other means this 29th day of November, 2019, to:
27
     Sean Chapman, Esq.
28
